Title: To Thomas Jefferson from James Madison, 28 February 1801
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Feby. 28. 1801

Your favor of the 1st. instant was to have been acknowledged a week ago, but the irregularity of the post occasioned by high waters has delayed it to the present opportunity. I have now to acknowledge your two subsequent ones of the 12th. & 19th. In compliance with the last, I had proposed to leave home in a few days, so as to be with you shortly after the 4th. of March. A melancholy occurrence has arrested this intention. My father’s health for several weeks latterly seemed to revive, and we had hopes that the approach of milder seasons would still further contribute to keep him with us. A few days past how ever he became sensibly worse, and yesterday morning rather suddenly, tho’ very gently the flame of life went out. It is impossible for me now to speak of any movements with precision. Altho’ the exact degree of agency devolving on me remains to be known, a crowd of indispensible attentions must necessarily be due from me. In this posture of things I can only say that I shall wait the  return of the post after this reaches, by which I hope to learn whether your intended continuance at Washington will admit, and the state of things will require, my being there before you leave it. By this information I shall be governed, unless imperiously controuled by circumstances here.
The conduct of Mr. A. is not such as was to have been wished or perhaps expected. Instead of smoothing the path for his successor, he plays into the hands of those who are endeavoring to strew it with as many difficulties as possible; and with this view does not manifest a very squeamish regard to the Constn. Will not his appts. to offices, not vacant actually at the time, even if afterwards vacated by acceptances of the translations, be null?
The result of the contest in the H. of R. was generally looked for in this quarter. It was thought not probable that the phalanx would hold out agst. the general revolt of its partizans out of doors & without any military force to abet usurpation. How fortunate that the latter has been witheld; and what a lesson to America & the world, is given by the efficacy of the public will when there is no army to be turned agst. it!
I observe that a Come. is appd. to enquire into the effects of the late fires. This is no doubt proper; but does not I think promise much. More is to be expected from the scrutinies of the honest heads of depts. aided by the documents & other evidences which they will have time & the best means of examining. I take for granted one of the first steps of the new admn. will be to institute returns, particularly in the Navy & war depts. of the precise state in which every circumstance involved in them, comes into the new hands. This will answer the double purpose of enabling the public to do justice both to the authors of past errors & abuses, and the authors of future reforms.
I recd. a few days ago the inclosed letter from Mr. Page. Altho’ there are parts of it, which might well be omitted in the transmission to you, yet the length of the proper extracts tempts me to spare the trouble of makg them. In justice to Docr. Tucker, I say with pleasure, that I have always regarded him as a man of the greatest moral & political probity, truly attached to republican principles, of a very ingenious mind, extensive information, & great exactitude in his ideas & habits of business; and consequently well fitted for public service.—The letter from Callendar, seems from its contents to have been meant for you, tho’ superscribed to me.
Most affectionately I am Dr. Sir Yrs.

Js Madison Jr.

 